NO. 07-07-0239-CR
                                       07-07-0240-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                    AUGUST 24, 2007

                          ______________________________

                       KEVIN MIKEL BRASHEARS, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

         FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

      NO. 116503-2; 116851-2; HONORABLE PAMELA COOK SIRMON, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                            ON ABATEMENT AND REMAND


       Appellant Kevin Mikel Brashears filed notices of appeal from his convictions of May

15, 2007. Neither the trial court clerk’s record nor the reporter’s record has been filed. On

June 13, 2007, the trial court granted a motion to withdraw filed by appellant’s appointed

counsel. No other order appointing an attorney has been issued.
      Accordingly, we now abate these appeals and remand the causes to the County

Court at Law No. 2 of Potter County for further proceedings. Upon remand, the trial court

shall utilize whatever means necessary to determine the following:


      1.     whether appellant desires to prosecute the appeals;

      2.     whether appellant is indigent; and

      3.     whether the appellant is entitled to appointed counsel.


      Should it be determined appellant wishes to prosecute the appeals, is indigent, and

is entitled to an appointed attorney, the trial court shall appoint counsel. If counsel is

appointed, the name, address, telephone number, and state bar number of said counsel

shall be included in an order appointing counsel. If necessary, the trial court shall issue

findings of fact, conclusions of law, and any necessary orders it may enter regarding the

aforementioned issues and cause its findings, conclusions, and orders to be included in

a supplemental clerk’s record. A supplemental record of the hearing, if any, shall also be

prepared. The supplemental clerk’s record and supplemental reporter’s record, if any, shall

be filed with the Clerk of this Court on or before September 21, 2007.


      It is so ordered.


                                                  Per Curiam


Do not publish.




                                            2